___________

                                  No. 95-1117
                                  ___________

Steven R. Wycoff,                     *
                                      *
           Appellant,                 *
                                      *   Appeal from the United States
     v.                               *   District Court for the
                                      *   Southern District of Iowa.
Debbie Nichols, Roger Lawson,         *
Charles Harper, Lt. Rewis,            *
                                      *
           Appellees.                 *


                                  ___________

                    Submitted:    October 19, 1995

                         Filed:   September 5, 1996
                                  ___________

Before BOWMAN, HEANEY, and WOLLMAN, Circuit Judges.

                                  ___________

BOWMAN, Circuit Judge.


     Steven Wycoff, an inmate at the Iowa State Penitentiary (ISP) appeals
the adverse grant of summary judgment by the District Court1 in his 42
U.S.C. § 1983 (1994) action against ISP officials.       We affirm.


     This is a prison discipline case.          While serving a life sentence
without the possibility of parole for first-degree murder, ISP inmate
Wycoff was disciplined for conduct relating to his handling of a jar of
peanut butter.   In March 1993, a prison official observed Wycoff carry a
paper bag into the cell of Sherman White, an ISP inmate.     The bag contained
a six-pound jar of peanut




     1
     The Honorable Charles R. Wolle, United States District Judge
for the Southern District of Iowa.
butter, which Wycoff left in White's cell.        The same day Wycoff received
notice that he had been charged with violating a number of ISP rules
against bartering, complicity, disobeying an order, disruptive conduct,
theft, unauthorized possession, and unauthorized presence.


       Wycoff's case was forwarded to the ISP disciplinary committee, headed
by an administrative law judge (ALJ).        Wycoff explained that he had found
the jar of peanut butter while on duty collecting garbage and sweeping the
cellhouse.     He stated that he went to visit White to ask him what he should
do    with   his find.     The ALJ accepted Wycoff's explanation, and the
disciplinary committee found that Wycoff had violated Rule 27 of the ISP
disciplinary rules.       Wycoff was found not guilty of all of the other
charges.       An inmate violates Rule 27(b) when the inmate: "conducts
[himself] in a manner which disrupts or interferes with the security,
tranquility, or orderly running of the institution."         Wycoff v. Nichols,
No. 4-94-CV-80038, Order at 3 (S.D. Iowa Nov. 30, 1994) (quoting ISP
rules).      The disciplinary committee stated that its decision was based on
the disruption caused when Wycoff decided to consult another inmate about
the    jar   of peanut butter instead of contacting prison staff.           The
disciplinary committee sentenced Wycoff to ten days restriction in a
maximum security cell and invoked Wycoff's suspended sentence from a
previous infraction.     Wycoff's suspended sentence was ten days disciplinary
detention, loss of ninety days of good-time credit, and restriction in a
maximum security cell for ninety days.


       Wycoff filed an administrative appeal and supplemental appeal with
the Warden.     Both appeals were denied.    Shortly after the Warden denied the
appeals, Wycoff began serving his disciplinary sanction.            Wycoff then
appealed his disciplinary decision to the Iowa Department of Corrections
(IDOC).      Without stating the basis for its decision, the IDOC remanded the
case to the ALJ.       After remand, the ALJ determined that Rule 27 did not
apply and dismissed




                                       -2-
Wycoff's case.   Wycoff served forty-five days in administrative segregation
before the case against him was dismissed.     While Wycoff initially lost
good-time credits for the ISP rule violation, after the ALJ's decision on
remand all of Wycoff's good-time credits were restored.


     Wycoff then brought this § 1983 action seeking damages against ISP
officials, claiming that they violated his right to due process because (1)
there was constitutionally insufficient evidence that Wycoff violated Rule
27, and (2) Rule 27 as applied to Wycoff was unconstitutionally vague.
Defendants moved for summary judgment, arguing primarily that Wycoff had
no due process claim because the administrative reversal of his ISP
disciplinary report cured any alleged due process violations.    Defendants
later supplemented their previously filed motion for summary judgment,
asserting that they were entitled to qualified immunity.   Wycoff filed his
own motion for summary judgment.       The District Court granted summary
judgment in favor of the prison officials.    The District Court held that
the prison officials did not violate Wycoff's due process rights and that,
in any event, the administrative appeal, an integral part of the procedural
protection afforded to Wycoff, resulted in a reversal that satisfied due
process.   The District Court did not address Wycoff's additional arguments
regarding the application of Rule 27 to him or the prison officials'
qualified immunity defense.


     The District Court granted summary judgment in favor of defendants
on the basis of Harper v. Lee, 938 F.2d 104 (8th Cir. 1991) (per curiam).
In Harper, a prison disciplinary committee had found Harper guilty of
violating prison rules and sentenced him to a period of administrative
segregation, a period of disciplinary detention, and a loss of good time.
Harper brought a § 1983 damages action against the prison officials,
arguing that the committee's refusal to allow him to put certain log books
in evidence violated his right to due process.    Prison officials




                                    -3-
subsequently remanded the case for rehearing to enable Harper to put the
log books in evidence.          At the rehearing, Harper introduced the log books,
but the committee again found Harper guilty of violating prison rules.                       On
appeal, we held that Harper had suffered no denial of due process because
the remand and rehearing, as part of the due process protection to which
he was entitled, rectified the initial denial of his right to put the log
books in evidence.           Id. at 105-06.


        We    review   a     grant   of   summary       judgment de   novo.     Maitland    v.
University of Minn., 43 F.3d 357, 360 (8th Cir. 1994).                   We will affirm the
judgment if the record shows that there is no genuine issue of material
fact and that the prevailing party is entitled to judgment as a matter of
law.    Id.; see Fed. R. Civ. P. 56(c).


        We are satisfied that the District Court was correct in its use of
Harper as the legal basis for its decision.                   Like the inmate in Harper,
Wycoff       was   charged    with   violating      a    prison   rule   for   which   he   was
disciplined.       After the warden denied his appeals, Wycoff appealed to the
IDOC, and the IDOC remanded the case against Wycoff to the ALJ for
rehearing.         After remand, the ALJ dismissed the case against Wycoff,
stating that the rule under which Wycoff was charged did not apply to his
case.    In these circumstances, we find that the ISP's reversal of the case
against Wycoff constituted part of the due process Wycoff received, and it
cured the alleged due process violation based on the ISP disciplinary
committee's initial decision to sanction Wycoff.


        In any event, this case is controlled by Sandin v. Conner, 115 S. Ct.
2293 (1995),2 which clearly bars Wycoff's claim that he is entitled to
damages for time he spent in administrative segregation




         2
      The Sandin opinion had not yet been issued at the time the
District Court decided Wycoff's case, and thus the District Court
had no opportunity to consider it.

                                              -4-
prior to the ISP's reversal of the case against him.         In Sandin the Supreme
Court held that an inmate has no protected liberty interest in remaining
in   the   general prison population absent a showing of discipline in
segregated confinement which amounts to atypical, significant deprivation.
Id. at 2301.   Sandin fits this case and is an alternative basis upon which
we deny Wycoff's claim for damages against the prison officials.


      In Sandin, an inmate named Conner was convicted of numerous crimes,
including murder, kidnapping, robbery, and burglary, for which he was
serving an indeterminate sentence of thirty years to life in a Hawaiian
prison.    While being transported from his cell to the program area, Conner
was involved in an altercation with a prison official.          Conner was charged
with three disciplinary infractions including physical interference with
a correctional function, using abusive language and harassing a prison
official.      He   was   found   guilty,   and   was   sentenced   to   thirty   days
disciplinary segregation in the Special Holding Unit for the physical
obstruction charge, and four hours segregation for each of the other two
charges to be served concurrent with the thirty days.


      Conner sought administrative review of the decision against him; the
decision ultimately was reversed and Conner's prison record was expunged.
Conner then brought a § 1983 damages claim against the prison officials,
claiming, among other things, a deprivation of due process in connection
with his disciplinary hearing.        The Court held that


      Admittedly, prisoners do not shed all constitutional rights at
      the prison gate, but lawful incarceration brings about the
      necessary withdrawal or limitation of many privileges and
      rights, a retraction justified by the considerations underlying
      our penal system. Discipline by prison officials in response
      to a wide range of misconduct falls within the expected
      parameters of the sentence imposed by a court of law. . . .




                                        -5-
     . . . We hold that Conner's discipline in segregated
     confinement did not present the type of atypical, significant
     deprivation in which a state might conceivably create a liberty
     interest.


Sandin, 115 S. Ct. at 2301 (citations and quotations omitted).


     Central to the Court's analysis was the fact that Conner's stay in
disciplinary segregation for thirty days was not a major disruption in his
environment.     In reaching this decision, the Court stated that Conner's
disciplinary     segregation,    with    insignificant   exceptions,     "mirrored"
conditions imposed on other inmates in administrative segregation and
protective custody. Indeed, general conditions of confinement at the prison
involved significant amounts of "lockdown" time even for inmates in the
general population.      Moreover, the Court noted that Conner's placement in
disciplinary segregation did not affect the duration of his sentence.
Finding that nothing in the Hawaii state code required that a parole board
deny parole in the face of a misconduct record, the Court rejected as too
attenuated Conner's argument that a finding of misconduct in the case
against him would alter his possibility of parole.          Therefore, the Court
held that Conner did not have a liberty interest in remaining free of
placement in administrative segregation.


     In essence, Wycoff argues that he has a liberty interest in avoiding
segregation.    We disagree.    It is well-established that the constitutional
rights of prison inmates are legitimately curtailed as a result of their
convictions for criminal offenses, see Hewitt v. Helms, 459 U.S. 460, 467
(1983); Wolff v. McDonnell, 418 U.S. 539, 555 (1974).          Like the inmate in
Sandin,   Wycoff   has    no   liberty   interest   in   avoiding    administrative
segregation unless the conditions of his confinement "present the type of
atypical,      significant deprivation in which a state might conceivably
create a liberty interest."      Sandin, 115 S. Ct. at 2301.        There is nothing
in the record to suggest that the conditions of Wycoff's




                                         -6-
administrative segregation were atypical of the ordinary conditions of
confinement or that they rose to the level of a significant deprivation.
Thus, Wycoff's case does not present an atypical or significant departure
from the basic conditions of his life sentence.


     Wycoff argues that because good-time credits are involved here, his
case is distinguishable from Sandin where good-time credits were not at
issue.    While it is true that Sandin did not involve good-time credits,
Wycoff's argument misses the mark.        Wycoff has focused on a factual
distinction that has no relevance to our legal analysis; all of Wycoff's
good-time credits that were revoked by the ISP disciplinary committee have
since been returned to him.   Therefore, Wycoff has no claim as to the loss
of good-time credits, and his claim relates only to the time he spent in
administrative segregation.    But Sandin teaches that Wycoff has no due
process claim based on this somewhat more restrictive confinement because
he has no protected liberty interest in remaining in the general prison
population; his only liberty interest is in not being subjected to
"atypical" conditions of confinement.3


     We hold that Wycoff did not have a protected liberty interest in
avoiding administrative segregation.      The administrative segregation to
which he was subjected as a result of the ISP disciplinary hearing was
within the parameters of confinement normally to be expected by a person
serving a sentence for criminal




      3
      Since Wycoff lost no good-time credits, we need not and do
not decide whether Wycoff's interest in his good-time credits would
have been too attenuated to trigger due process concerns because he
is serving a life sentence without the possibility of parole. We
note that where a prisoner seeks to have good-time credits
restored, he is required to exhaust his state remedies before
proceeding in federal court. See Offet v. Solem, 823 F.2d 1256,
1257 (8th Cir. 1987).

                                    -7-
activity.   Accordingly, his § 1983 damages action is precluded by Sandin.


     For the foregoing reasons, the judgment of the District Court is
affirmed.


HEANEY, Circuit Judge, concurring.


     I reluctantly concur with the majority's opinion.     I am afraid that
this case falls squarely within the holding of Sandin v. Conner, 115 S. Ct.
2293 (1995).   Although bound by that decision, I wish to voice my agreement
with Justice Breyer's eloquent dissent as well as my hope that this court
will contain Sandin to the facts presented in that case.      In this case,
Wycoff was subjected to forty-five days in segregated confinement.        I
simply disagree with the Supreme Court's characterization of this status
as neither atypical nor a significant deprivation.     The simple fact that
such confinement is used as punishment of inmates indicates the contrary.
Nevertheless, the Supreme Court has decided the issue and, therefore, I
must concur.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -8-